Case: 12-11197          Date Filed: 11/13/2012   Page: 1 of 3

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11197
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 3:05-cv-01267-MMH-JRK



JACKSONVILLE PROPERTY RIGHTS ASSOCIATION, INC.,
a Florida non-profit corporation,
HORTON ENTERPRISES, INC.,
a Florida corporation,
d.b.a. The New Solid Gold,
HARTSOCK ENTERPRISES, INC.,
a Florida corporation,
d.b.a. Doll House,

llllllllllllllllllllllllllllllllllllllll                             Plaintiffs - Appellants,

E.M.R.O. CORPORATION, INC., etc., et al.,

lllllllllllllllllllllllllllllllllllllllll                                           Plaintiffs,

                                                  versus

CITY OF JACKSONVILLE, FLORIDA,
a Florida municipal corporation,

llllllllllllllllllllllllllllllllllllllll                             Defendant - Appellee.
                 Case: 12-11197       Date Filed: 11/13/2012        Page: 2 of 3

                               ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________
                                 (November 13, 2012)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

       In Jacksonville Property Rights Ass'n, Inc. v. City of Jacksonville, 635 F.3d
1266, 1277 (11th Cir. 2011), we dismissed the parties' appeals, vacated the District

Court’s judgment, and remanded the case to the District Court “with instructions

to dismiss this action.” Following the issuance of our mandate, appellants moved

the District Court for leave to amend their complaint and for other relief. The

District Court, following the mandate rule, see Piambino v. Bailey, 757 F.2d 1112,

1120 (11th Cir. 1985), dismissed the case1, “reserv[ing] jurisdiction to consider any

timely filed motions for attorneys’ fees and costs.”

       Appellants now appeal the District Court’s ruling. The District Court did

precisely what our mandate instructed it to do, i.e., dismiss the action. We

accordingly affirm.



       1
          We construe the dismissal to be without prejudice, since the basis for our disposition of
the parties’ appeals was that the case was moot.


                                                 2
     Case: 12-11197   Date Filed: 11/13/2012   Page: 3 of 3

AFFIRMED.




                              3